Appeal from a judgment of the County Court of Schenectady County (Aison, J.), rendered April 16, 1992, convicting defendant upon his plea of guilty of the crimes of burglary in the third degree and criminal possession of a weapon in the third degree.
Defendant contends on this appeal that his waiver of his right to appeal as a part of his guilty plea was not knowing and voluntary, and that the consecutive prison sentences of 2 to 4 years and SV2 to 7 years are harsh and excessive. Initially, we find that a review of the record reveals a sufficient colloquy between defendant and County Court to establish a knowing, voluntary and intelligent waiver so that, in the absence of any other facts calling into doubt the validity of the plea (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1; People v Lopez, 71 NY2d 662), we conclude that the waiver of the right to appeal must be enforced. Were we to reach the merits of defendant’s argument as to the sentences imposed, we would find no basis to disturb the sentences given defendant’s criminal record, the favorable plea-bargain agreement and the fact that he pleaded guilty knowing that he would receive the sentences imposed (see, People v Bruce, 190 AD2d 907; People v Palmer, 143 AD2d 469, lv denied 73 NY2d 858). We have considered the issues raised in defendant’s pro se brief and find them to be without merit.
Weiss, P. J., Mercure, Cardona, Mahoney and Casey, JJ., concur. Ordered that the judgment is affirmed.